Case 4:20-cv-00447-ALM Document 25 Filed 05/07/21 Page 1 of 5 PageID #: 390




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BRIAN HUDDLESTON,                                 §
                                                  §
v.                                                §   Civil Action No. 4:20-cv-447
                                                  §   Judge Mazzant
FEDERAL BUREAU OF INVESTIGATION                   §
and UNITED STATES DEPARTMENT OF                   §
JUSTICE.                                          §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Second Motion to Stay Scheduling Order

Deadlines (Dkt. #21). After reviewing the Motion and the relevant pleadings, the Court finds the

Motion should be granted.

                                       BACKGROUND

       This case arises out of Plaintiff Brian Huddleston’s FOIA requests against Defendants the

Federal Bureau of Investigation (“FBI”) and the Department of Justice (“DOJ”) (Dkt. #1), which

are pending before Defendants now (Dkt. #3, Exhibits 1–3). On October 22, 2020, the Court

entered a scheduling order (Dkt. #9). On February 1, 2021, the Court entered an amended

scheduling order. Huddleston v. FBI, No. 4:20-CV-447, 2021 WL 327510, at *3 (E.D. Tex. Feb.

1, 2021).

       On April 8, 2021, Defendants filed their Second Motion to Stay Scheduling Order

Deadlines (Dkt. #21), currently before the Court. On April 13, 2021, Huddleston filed his response

(Dkt. #22). On April 20, 2021, Defendants filed their reply (Dkt. #23). And on April 26, 2021,

Huddleston filed his sur-reply (Dkt. #24).
 Case 4:20-cv-00447-ALM Document 25 Filed 05/07/21 Page 2 of 5 PageID #: 391




                                       LEGAL STANDARD

        The authority to stay proceedings is “incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).        Because stays are

“an ‘intrusion into the ordinary processes of administration and judicial review,’” Nken v. Holder,

556 U.S. 418, 427 (2009) (quoting Va. Petroleum Jobbers Ass’n v. FPC, 259 F.2d 921, 925 (D.C.

Cir. 1958) (per curiam)), they are “not a matter of right, even if irreparable injury might otherwise

result,” Virginian R. Co. v. United States, 272 U.S. 658, 672 (1926). Instead, stays are “an exercise

of judicial discretion, and the ‘party requesting a stay bears the burden of showing that the

circumstances justify an exercise of that discretion.’” Ind. State Police Pension Tr. v. Chrysler

LLC, 556 U.S. 960, 961 (2009) (per curiam) (quoting Nken, 556 U.S. at 433–34); see Exner v. FBI,

542 F.2d 1121, 1123 (9th Cir. 1976) (explaining that the responding agency bears the burden to

demonstrate its due diligence in fulfilling its FOIA-related obligations).

        The decision to stay proceedings is “left to the sound discretion of the district court, and it

is the district court’s responsibility to weigh the competing interests of the parties relating to the

appropriateness of a stay.” Wolf Designs, Inc. v. Donald McEvoy Ltd., Inc., 355 F. Supp. 2d 848,

853 (N.D. Tex. 2005) (citing Landis, 299 U.S. at 254–55). Since “FOIA imposes no limits on

courts’ equitable powers in enforcing its terms,” deciding whether to grant a stay is unaffected by

FOIA.    Payne Enters., Inc. v. United States, 837 F.2d 486, 494 (D.C. Cir. 1988) (citing

Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 19–20 (1974)).

                                            ANALYSIS

        In its previous order, the Court did not grant Defendants’ initial motion to stay the

Scheduling Order as requested. The Court explained that it would consider a reasonable delay of



                                                  2
 Case 4:20-cv-00447-ALM Document 25 Filed 05/07/21 Page 3 of 5 PageID #: 392




these proceedings if Defendants were to “(1) explain the exceptional circumstances associated with

the handling of Huddleston’s FOIA requests more precisely, and (2) present a less amorphous

processing and production schedule.” Huddleston, 2021 WL 327510, at *3. Defendants have done

exactly this here.

       First, in its pleadings, Defendants make clear that the strained resources of their

departments and significant volumes of other FOIA requests should allow for production at a

standardized rate of 500 pages per month (Dkt. #21 at pp. 3–4). The circumstances Defendants

detail in their Motion and reply plausibly warrant a reasonable delay of the proceedings. See Gov’t

Accountability Project v. U.S. Dep’t of Health & Human Servs., 568 F. Supp. 2d 55, 59 (D.D.C.

2008) (explaining that circumstances warranting a stay exist when there are “insufficient resources

to deal with those requests in the time frames set forth in the FOIA”). As well, “[a] number of

[c]ourts have found a production rate of 500 pages per month reasonable under specific

circumstances.” White v. Exec. Off. of U.S. Att’ys, 444 F. Supp. 3d 930, 943 (S.D. Ill. 2020), aff’d

sub nom. White v. FBI, No. 20-1798, 2021 WL 1118087 (7th Cir. Mar. 24, 2021); see id. at 943–

44 (collecting cases). Moreover, in this request for stay, Defendants have laid out a more specific

and concrete timeline for document production (see Dkt. #21 at pp. 4–5). This additional detail in

Defendants’ pleadings provides the Court further reason to view the relief requested in the Motion

as reasonable. See Democracy Forward Found. v. DOJ, 354 F. Supp. 3d 55, 60 (D.D.C. 2018)

(finding an agency’s “exercise of due diligence in responding to [FOIA] requests” to warrant a

stay of the proceedings).      Given the content of Defendants’ pleadings and the Court’s

“considerable discretion to manage [its] docket” by “grant[ing a] stay and set[ting] a briefing

schedule,” the Court finds that Defendants’ request should be accommodated. Henson v. Dep’t of

Health & Human Servs., 892 F.3d 868, 874 (7th Cir. 2018).



                                                 3
    Case 4:20-cv-00447-ALM Document 25 Filed 05/07/21 Page 4 of 5 PageID #: 393




         In response, Huddleston offers two arguments explaining why the Motion should be

denied, neither of which is persuasive. 1 First, Huddleston asks what has changed from Defendants’

last request that would warrant a stay of the proceedings now but not then (Dkt. #22 at pp. 1–2).

The answer to this question is straightforward: Defendants have provided more particularized

detail regarding the nature of the document production and have proposed a realistic, tangible

schedule for document production. Granting a stay based on these pleadings finds significantly

more basis in established law than Defendants’ first request for stay. See, e.g., Elec. Frontier

Found. v. DOJ, 517 F. Supp. 2d 111, 118–20 (D.D.C. 2007) (granting a stay where definitive proof

of a shortage in agency resources and the exercise of due diligence to process the FOIA request

was apparent).        Second, Huddleston states that he has a “hard time understanding why

[Defendants] can only produce 500 pages per month,” elaborating that individuals in the private

sector “routinely process 500 pages or more per day” (Dkt. #22 at pp. 2–3). But the FOIA and

“convention civil litigation” contexts are distinct from one another when it comes to “reviewing

and processing documents,” Middle E. Forum v. U.S. Dep’t of Homeland Sec., 297 F. Supp. 3d

183, 186 (D.D.C. 2018), as “[d]ifferent considerations determine the outcome of efforts to obtain

disclosure,” Stonehill v. I.R.S., 558 F.3d 534, 538 (D.C. Cir. 2009). See Millennium Mktg. Grp.

LLC v. United States, 238 F.R.D. 460, 462–63 (S.D. Tex. 2006) (detailing the differences).

Particularly with this consideration in mind, Huddleston’s non-effort to explain why Defendants’

proposed production schedule is unreasonable does not lend credibility to his position.




1
  Huddleston also offers an ancillary argument, stating that the quantity and quality of the documents Defendants
produced in the initial round of production are somehow deficient and insufficient (see Dkt. #24 at pp. 1–2). Apart
from offering no legal justification supporting his claim of inadequacy, Huddleston’s dissatisfaction with the produced
documents is of no concern to the Court at this stage. If Huddleston is unsatisfied with Defendants’ production, he
may later avail himself of the FOIA statutory scheme to challenge the production. See 5 U.S.C. § 552(a)(4)(B); see
also Batton v. Evers, 598 F.3d 169, 175 (5th Cir. 2010).


                                                          4
    Case 4:20-cv-00447-ALM Document 25 Filed 05/07/21 Page 5 of 5 PageID #: 394




           In sum, given Defendants’ explanation for the requested stay, Defendants’ proposed

    production schedule, and the absence of legal justification for Huddleston’s opposition to the

    Motion, the Court finds that a stay of the proceedings is warranted.

                                            CONCLUSION

           It is therefore ORDERED that Defendants’ Second Motion to Stay Scheduling Order

    Deadlines (Dkt. #21) is hereby GRANTED. It is FURTHER ORDERED that the Scheduling

    Order in this case is amended as follows:

           April 23, 2021                First Production

           May 24, 2021                  Second Production
.
           June 24, 2021                 Third Production

           July 24, 2021                 Final Production


           IT IS SO ORDERED.

             SIGNED this 7th day of May, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                    5
